PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_ANX_01_NA_NA_FR.txt. 56 A/B 62. — AFFAIRE DES PHARES (FRANCE-GRÈCE)
ANNEXE
DOCUMENTS SOUMIS A LA COUR.
I. — PIÈCES DEPOSEES AU NOM DU GOUVERNEMENT FRANÇAIS.
A. — Dans la procédure écrite :
Contrat de concession du 8/20 août 1860.

2. Convention additionnelle du 30: juin/12. juillet 1879 devant être annexée
à la Convention des Phares conclue le 8/20 août 1860.

3. Contrat du 13/25 octobre 1894 relatif à la prolongation de la concession
des phares.

4. Loi provisoire du x1et/14 avril 1913 relative à la prolongation de vingt-
cinq années de la durée de la concession des phares et à l’avance de
500.000 |. t.

5. Contrat du rer/r4 avril 1913 relatif à la prolongation de la concession
des phares.

Contrat d'avance de 500.000 1. t. (2/15 avril 1329/1913).
Lettre du ministre des Finances de Turquie à MM. Collas et Michel
(2/15 avril 1913).

8. Lettre du ministre des Finances de Turquie à M. P. de Vauréal
(2/15 avril 1973).

9. Lettre du ministre de Grèce à M. Delcassé, ministre des Aff. étr. de
France (14 déc. 1914).

10. Lettre de l'Administration des Phares au ministre de Grèce à Paris
(22 déc. 19r4).

11. Loi du 22. décembre 1914/4 janvier 1915 relative à la prolongation de
vingt-cinq ans de la durée de la concession des phares et à l'avance
de 500.000 1. t.

12. Extraits du Traité de paix de Lausanne (24 juillet 1923).

13. Protocole XII relatif à certaines concessions accordées dans l’Empire
ottoman, joint au Traité de Lausanne du 24 juillet 1923.

14. Lettre de l'Administration des Phares au ministre de Grèce à: Paris
(16 janv. 1924).

15. Lettre du ministre de Grèce à Paris à l'Administration des Phares
(19 janv. 1924).

16. Lettre du directeur des Transports de Grèce (ministère de l'Économie
nationale) à l'Agence générale des Phares de Salonique (6 mars 1924).

17. Lettre de l'Administration des Phares au ministre de Grèce à Paris
(24 mars 1924).

18. Lettre du ministre de Grèce à Paris à l'Administration des Phares
(30 maïs 1924).

19. Note du ministre heliénique des Aff. étr. au ministre de France à
Athénes (31 mars 1924). ‘

20. Lettre du président du Conseil, ministre des Aff. étr. de France, au
ministre de France à Athènes (4 avril 1924).

21. Note du chargé d’aff. de France à Athènes au ministère hellénique des

56

Aff. étr. (30 avril 1924).
57

22,
23.
24.
25.
26.
27.
28.
29.
30.
3.
32.

33-

34.
35-
36.
37-
38.
39-
40.
41.
42.
43-
44-
45:
46.

57

A/B 62, — AFFAIRE DES PHARES (FRANCE-GRECE)

Dépêche de M. de Marcilly, ministre de France à Athènes, à M. Poincaré,
président du Conseil, ministre des Aff. étr. de France (2 mai 1924).

Lettre de l’Administration des Phares au président du Conseil, ministre
des Aff. étr. de France (20 mai 1924).

Dépêche de M. de Marcilly, ministre de France à Athènes, à M. Lefebvre
du Prey, ministre des Aff. étr. de France (12 juin 1924).

Note verbale du ministre hellénique des Aff. étr. à la légation de
France à Athènes (21 juin 1924). |

Dépêche de M. de Marcilly, ministre de France à Athènes, à M. Herriot,
président du Conseil, ministre des Aff. étr. de France (29 juillet 1924).

Lettre du capitaine de vaisseau Botassis, attaché naval à la légation
de Grèce à Paris, à Administration générale des Phares (5 août 1924).

Lettre de l'Administration générale des Phares au capitaine de vaisseau
Botassis (20 août 1924).

Note du ministre de France à Athènes au ministre hellénique des Aff.
étr. (7 sept. 1924). :

Dépêche de M. de Marcilly, ministre de France à Athènes, a M. Herriot,
président du Conseil, ministre des Aff. étr. de France (13 nov. 1924).

Lettre de l’Administration générale des Phares à M. Politis, ministre

de Grèce à Paris (19 mai 1925).

Lettre de M. Politis,, ministre. de Grèce à Paris, à l'Administration
générale des Phares (25 mai 1925). ;

Lettre du directeur de la Marine marchande au ministère de l'Économie
nationale de Grèce à M. P. Anger, secrétaire général de l’Administration

-des Phares de l’ex-Empire ottoman (16 juin 1925).

Note de la légation de France à Athènes au ministre hellénique des
Aff. étr. (30 juillet 1925).

Note de M. Rentis, ministre des Aff. étr. de Gréce, au ministre de
France. à Athènes (17 août 1925).

Note de la légation de France à Athènes au ministre hellénique des
Aff. étr. (18 août 1925).

Lettre de M. de Chambrun, ministre de France à Athènes, à M. Rentis,
ministre des Aff. étr. de Grèce (3 oct. 1925).

Lettre de M. Rentis, ministre des Aff. étr. de Grèce, à M. de Chambrun,
ministre de France à Athènes (12 oct. 1925). |

Note de la légation de France à Athènes au ministre hellénique des
Aff. étr. (20 oct. 1925).

Lettre de M. de Chambrun, ministre de France à Athènes, à l'amiral
Hadji Kyriacos, ministre des Aff.. étr. de Grèce (30 oct. 1925).

Lettre de M. de Chambrun, ministre de France à Athènes, à M. Micha-
lacopoulo, ministre des Aff. étr. de Grèce (13 déc. 1926). -

Lettre de M. Clément-Simon, ministre de France à Athènes, à M. Micha-
lacopoulo, ministre des Aff. étr. de Grèce (23 mai 1927).

Lettre de M. Zaimis, ministre des Aff. étr. de Grèce, à M. Clément-
Simon, ministre de France à Athènes (16 juin 1927).

Note du ministre de France à Athènes au ministre hellénique des Aff.
étr. (26 mars 1928).

Note du ministre de France & Athénes au ministre hellénique des Aff.
étr. (30 avril 1928).

Note verbale du ministère hellénique des Aff. étr. au ministre de France

3

à Athènes (13 juin 1928).
58
47-

48.

49.

59.

51.
52.
53-
54.
55-
56.
57-
58.
59-
60.
61.
62.
63.
64.

65.

58

A/B 62. — AFFAIRE DES PHARES (FRANCE-GRECE)

Note de la légation de France à Athènes au ministre hellénique des
Aff. étr. (29 oct. 1928).

Note du ministre de France & Athénes au ministre hellénique des Aff.
étr. (5 déc. 1928). .

Note verbale du ministre des Aff. étr. de Gréce au ministre de France
à Athènes (2 janv. 1929).

Lettre de M. Clément-Simon, ministre de France à Athènes, à M. Cara-
panos, ministre des Aff. étr. de Grèce (30 janv. 1929).

Note du ministre de France à Athènes au ministre hellénique des Aff.
étr. (9 avril 1929).

Note du ministre de France & Athénes au ministre hellénique des ‘AG.
étr. (30 avril 1929).

Note verbale du ministre des Aff. étr. de Grèce au ministre de France

3

à Athènes (10 mai 1929).

Note du ministre de France à Athènes au ministre hellénique des Aff.
étr. (24 oct. 1929).

Note verbale du ministre des Aff. étr. de Grèce au ministre de France
à Athènes (2 déc. 1929).

Note du ministre de France à Athènes au ministre hellénique des Af.
étr. (3 mars 1930).

Note du ministre de France à Athènes au ministre hellénique des Af.
étr. (7 mars 1930).
Note du ministre de France à Athènes au ministre hellénique des Aff.
étr. (14 mars 1930).

Note verbale du ministre des Aff. étr. de Grèce au ministre de France
à Athènes (31 mars 1930).

Note du ministre de France à Athènes au ministre hellénique des Af.
étr. (10 févr. 1931).

Note verbale du ministre des Aff. étr. de Grèce au ministre de France
à Athènes (6 mars 1931).

Note du ministre de France à Athènes au ministre hellénique des Af.
étr. (9 avril 1931).

Note verbale du ministre des Aff. étr. de Grèce au ministre de France
à Athènes (16 avril 1931).

Consultation par Me Manasse, avocat à Constantinople (23 avril 1928).

Observations sur le Mémoire du Gouvernement hellénique, présentées
par Me Manasse, avocat à Constantinople.

B. — Dans la procédure orale :

Copie d’un accord entre le Gouvernement ture et 1l’Administration
générale des Phares de Turquie (11 juillet 1923).

Copie d’un accord (articles additionnels au contrat du 14 avril 1913)
entre les mêmes (11 juillet 1923).

Copie d’un accord entre le gouverneur des îles italiennes de la mer
Égée et l'Administration générale des Phares des îles italiennes de la
mer Égée (rer oct. 1927) (avec un échange de lettres).

Copie d’une convention de réadaptation des actes concessionnels de
l'Administration des Phares de Palestine (6 déc. 1930) (avec un appendice).
59

10.

IT.

IT.

to.

59.

A/B 62. — AFFAIRE DES PHARES (FRANCE-GRECE)

Convention de réadaptation des actes concessionnels de l’Administration
des Phares de la côte de Syrie, du Grand-Liban et des Alaouites (en
français et en turc) (brochure imprimée).

x

Lettre du ministre de Grèce à Paris à l'Administration des Phares
(27 sept. . 1913).

Lettre du ministre de la Marine ottomane à la Direction des Phares
de Constantinople (9 mai Ig14). |
Sentence arbitrale rendue par M. Eug. Borel au sujet de la répartition
des. annuités de la dette publique ottomane (Genève, 18 avril 1925).

Copie de l'annexe A au Traité entre le Gouvernement ottoman et
l’Administration des Phares, signé à Constantinople le 4 septembre 1860.

Reproduction photographique de l'acte de renouvellement de la conces-
sion des phares (13/25 oct. 1894). ~

Procès-verbaux de la Commission financière des Affaires balkaniques
(Paris, Impr. nation. 1913).

— PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT HELLÉNIQUE.
A. — Dans la procédure écrite :

Première concession (20 août 1860/4 sept. 1884). Traité entre le Gou-
vernement ottoman et. l'Administration des Phares de l'Empire ottoman.

Deuxième concession. Contrat de prolongation de la concession (4 sept.
1884/4 sept. 1899).

Troisième concession (4 sept. 1899/4 sept. 1924), et convention addi-
tionnelle.

Quatrième concession (4 sept. 1924/4 sept. 1049). Contrat relatif à la
prolongation de la concession des phares, et convention additionnelle.

Lettre concernant l'attribution des îles de l’Egée à la Grèce, des minis-
tres des six grandes Puissances à Athènes au ministre des Aff. étr. de
Grèce (31 janv./13 févr. 1014).

Lettre du ministre des Aff. étr. de Grèce aux ministres des six grandes
Puissances à Athènes, avec deux annexes (8/21 févr. 1914).

Note du ministre de France à Athènes au ministre des Aff. étr. de
Grèce (11/24 avril 1914). :

Lettre du ministre de Grèce à Paris au ministre des Aff. étr. de Grèce
à Athènes (29 mai/1I juin 1913).

Note hellénique relative aux conversations avec la Société française des
Phares (Paris, 15/28 janv. 1914).

Extraits du Livre jaune du ministère des Aff. étr. de France, concernant
les régions annexées à la Grèce (Documents diplomatiques — Affaires
balkaniques; Paris, Impr. nation., 1922):

a) Note du président du Conseil de France aux ambassadeurs de
France à Saint-Pétersbourg, Londres, Berlin, Vienne et Rome (Paris,
5 nov. 1912) (t. I, n° 233, p. 139).

b) Note du chargé d’affaires de France à Londres au président du
Conseil de France (Londres, 23 déc. 1912) (t. II, n° 35, p. 26).

c) Lettre de l’ambassadeur de France à Constantinople au président
du Conseil de France (Péra, 17 janv. 1913), et note. collective à la
Sublime-Porte (t. II, n° 67, p. 45).
60

II.
12.
13.
14.

15.
16.

III.

60

A/B 62, — AFFAIRE DES PHARES (FRANCE-GRECE)

d) Note responsive de la Sublime-Porte (Constantinople, 30 janv. 1913)
(t. II, n° 92, p. 6x).

e) Note de Vambassadeur de France à Londres au ministre des Aff.
étr. de France (27 févr. 1913) (t. II, n° 137, p. go).

f) Aide-mémoire remis par l’ambassade de Turquie (t. II, n° 138,
p. 191). ‘

g) Note de l’ambassadeur de France a Constantinople au ministre des
Aff. étr. de France (16 mars 1913) (t. II, n° 170, p. rio).

h) Note de l’ambassadeur de France à Constantinople au ministre des
Aff. étr. de France (31 mars 1913) (t. II, n° 194, p. 125).

t) Note du ministre des Aff. étr. de France aux ambassadeurs de
France à Londres, Berlin, Vienne, Saint-Pétersbourg, Rome et Constan-
tinople, et aux ministres de France à Sofia, Belgrade, Athènes, Cettigné
et Bucarest (Paris, rer avril 1012) (t. II, n° 195, p. 126).

Dépéche. de M. Roussos, ministre des Aff. étr. de Gréce, a la légation
de Gréce & Paris (Athénes, 27 sept. 1924).

Tableau des phares trouvés par la Gréce sur les territoires acquis par
elle à la suite des guerres balkaniques.

Tableau des. phares établis par la Grèce sur les côtes des territoires
acquis par elle à la suite des guerres balkaniques.

Traité de Londres (17/30 mai 1913), art. I à 5.
Traité d'Athènes (rer/14 nov. 1913), art. 15 et 16.

Extrait du Recueil des Actes de la Conférence de Lausanne (2Me série,
t. I, p. 182). Deuxième Comité, P.-V. n° x, séance du 24 avril 1923.

B. — Dans la procédure orale :

Copie de la loi provisoire publiée dans le journal Takvimi Vakayi des
19 cemazevilevvel 1331 et mai 1329, avec traduction certifiée en français.

Copie de l’article publié en tête du journal Takvimi Vakayi paru le
26 janvier 1330, avec traduction certifiée en français.

Sentences arbitrales rendues par M. Undén dans l'affaire des forêts du
Rhodope (Upsala, 1932 et 1933).

Rapport de l’attaché naval à la légation de Grèce à Paris (9 juillet 1924)
(traduction certifiée en français).

Extraits du rapport du Comité des concessions et contrats de la Com-
mission financière des Affaires balkaniques (4 juin/18 juillet 1913) (Paris,
Impr. nation.). .

Copie de la loi ottomane relative aux concessions d'utilité publique
(ro juin 1326/1910 — traduction française).

— DOCUMENTS MIS A LA DISPOSITION DE LA COUR PAR LE GREFFIER.

Cartes nautiques de la Méditerranée orientale.

Recueil des Actes de la Conférence de Lausanne (1923) (rère série,
t. IIT; 2me série, t. I).
